In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00081-CV
                                                ______________________________
 
 
                             IN THE
MATTER OF THE MARRIAGE OF
       CHRISTINE RUTH SLANKER AND TED EUGENE SLANKER, JR.,
                           AND IN THE INTEREST OF T.L.S., A CHILD
 
 
                                                                                                  

 
 
                                            On Appeal from the County Court at Law
                                                             Lamar County, Texas
                                                            Trial
Court No. 77863
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Ted Eugene Slanker,
Jr., has appealed ostensibly[1]
from the trial court’s denial of his motion to enforce a judgment nunc pro
tunc, related to the property division ordered in the divorce proceeding
between Ted and Christine Ruth Slanker. 
The divorce and property division have been the subject of a separate
appeal to this Court, which appeal has now been decided.
            Because we
have now decided the other appeal, by reversing and remanding the property
division for a new trial, there remains no judgment to enforce.  A case becomes moot if a controversy ceases
to exist between the parties at any stage of the legal proceedings, including
the appeal.  Allstate Ins. Co. v. Hallman, 159 S.W.3d 640, 642 (Tex. 2005).
            We
dismiss this appeal as moot.
 
 
                                                                                    Josh
R. Morriss, III
                                                                                    Chief
Justice
 
Date Submitted:          December
19, 2011     
Date Decided:             December
20, 2011




[1]Counsel’s
discussion of the relief sought in this appeal appears to seek relitigation of
the division of property, based on allegations that appellee lied or misstated
facts at trial and that the trial court erred in determining where a particular
sum of money had been deposited.  The
discussion is not directed at the issue stated in the brief.  The brief also contains no argument directed
at the stated issue and no citation to any supporting authority, in violation
of Rule 38 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 38.